I115th CONGRESS1st SessionH. R. 850IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Palmer (for himself, Mr. Aderholt, Mr. Allen, Mr. Babin, Mrs. Blackburn, Mr. Blum, Mr. Brat, Mr. Bridenstine, Mr. Brooks of Alabama, Mr. Buck, Mr. Byrne, Mr. Chaffetz, Mr. Coffman, Mr. Davidson, Mr. Duncan of South Carolina, Mr. Dunn, Mr. Emmer, Mr. Farenthold, Mr. Fleischmann, Ms. Foxx, Mr. Gohmert, Mr. Griffith, Mr. Harris, Mr. Hensarling, Mr. Jody B. Hice of Georgia, Mr. Jordan, Mr. McClintock, Mr. Mullin, Mr. Palazzo, Mr. Perry, Mr. Ratcliffe, Mr. Renacci, Mr. Rokita, Mr. Rouzer, Mr. Sanford, Mr. Schweikert, Mr. Smith of Missouri, Mr. Smith of Texas, Mr. Walberg, Mr. Walker, Mr. Westerman, Mr. Young of Iowa, Mr. Abraham, Mr. Carter of Georgia, Mrs. Hartzler, Mr. Hudson, Mr. McHenry, Mr. Mooney of West Virginia, Mr. Russell, Mr. Austin Scott of Georgia, Mr. Arrington, and Mr. Budd) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the appropriation of funds to use a fee, fine, penalty, or proceeds from a settlement received by a Federal agency, and for other purposes. 
1.Short titleThis Act may be cited as the Agency Accountability Act of 2017. 2.Appropriation of funds required (a)In generalNotwithstanding any other provision of law, and consistent with subsection (c), an agency that receives a fee, fine, penalty, or proceeds from a settlement shall deposit such amount in the general fund of the Treasury. 
(b)Use of amounts 
(1)Subject to appropriationConsistent with paragraph (2), any amounts deposited pursuant to subsection (a) shall only be available to the extent, and in such amounts, as are provided in advance in appropriation Acts. (2)Obligation limitation; deficit reductionOf the amounts so deposited during the fiscal year in which this section is enacted, such amounts— 
(A)may not be available for obligation during such fiscal year; and (B)shall be used for purposes of deficit reduction. 
(c)ExceptionThis section shall not apply to any amounts to be paid to an individual entitled to such amounts as a whistleblower, including any amounts received as a percentage of amounts received by the Government pursuant to a judgment or settlement agreement. (d)USPTO Report to Congress requiredNot later than March 1 of each year, the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall submit to Congress a report that describes any fee, fine, penalty, or proceeds from a settlement collected by the United States Patent and Trademark Office for the previous fiscal year. 
(e)Agency definedThe term agency has the meaning given that term in section 551 of title 5, United States Code, but does not include the United States Postal Service or the United States Patent and Trademark Office. 3.Offsetting collections and receipts as revenue (a)In generalThe Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) is amended— 
(1)in section 3(2)(A)(iv), by inserting except as provided in section 316, before offsetting receipts; and (2)by adding after section 315 the following: 
 
316.Treatment of offsetting collections and receiptsNotwithstanding any other provision of law, offsetting receipts and collections shall be treated as revenue for purposes of carrying out this or any other Act. The preceding sentence shall not apply to the United States Postal Service or the United States Patent and Trademark Office.. (b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 315 the following: 
 
 
316. Treatment of offsetting collections and receipts.. 
(c)ApplicationThe amendments made by this section shall apply during budget years (as that term is defined in section 250(c)(12) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(12))) beginning in 2019. 